Citation Nr: 1047027	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970, and periods of active duty for training (ACDUTRA) 
and/or inactive duty training (INACDUTRA) from August 1975 to 
August 2001.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The Veteran filed a claim for service connection for tinnitus in 
January 2008.  It was denied in a February 2008 rating decision.  
The Veteran filed a notice of disagreement (NOD) in December 
2008.  The RO provided a statement of the case (SOC) in June 
2009.  The Veteran filed a Form 9 in July 2009 only appealing the 
issue of Paget's disease.  However, the Veteran continued to 
indicate a desire for appellate review for the issue of tinnitus 
at his July 2010 hearing.  Although correspondence to perfect an 
appeal was untimely, the filing of a substantive appeal is not 
jurisdictional unlike an NOD.  See Gomez v. Principi, 17 Vet. 
App. 369 (2003) (holding that the penalty of dismissal for 
failure to file a substantive appeal is expressly permissive); 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 
Vet. App. 9, 17 (1993); see also Percy v. Shinseki, 23 Vet. App. 
37 (2009).  Given the permissive nature of a Form 9, the Board 
assumes jurisdiction of the issue of entitlement to service 
connection for tinnitus.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for hypertension, to include as due to Paget's 
disease has been raised by the record as indicated on page 
2 of the hearing transcript and is referred to the RO for 
appropriate consideration.
.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303 (2010).  Active military, naval, 
or air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled from 
a disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) (2010).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a) (2010).  INACDUTRA means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2010). 

In a February 2008 hearing, the Veteran testified that he served 
6 years on active duty and 26 years in the military reserves when 
he retired, as indicated on pages 3 to 4 of the hearing 
transcript.  

The service records associated with the claims file are 
incomplete.  The RO should conduct an attempt to obtain any 
missing service treatment records, in particular for the 
Veteran's active service and periods of active duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA). 

The Veteran testified that he suffers from tinnitus due to loud 
noise exposure in service.  He further testified that in July of 
1987 through August of 1987, while stationed in Ecuador, he began 
to have leg pain and swelling.  Upon his return from Ecuador, he 
was diagnosed with Paget's disease, as indicated on pages 6 to 7 
on the hearing transcript.

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting 
categorical rule that medical evidence is required when 
determinative issue is either medical etiology or a medical 
diagnosis).  In certain instances, lay evidence has been found to 
be competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board observes that the Court has determined that, for 
tinnitus, a veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

Given that the Veteran's lay statements raise the possibility of 
a causal relationship between his claimed disabilities for 
tinnitus and Paget's disease and service, the Board finds that a 
VA examination addressing the Veteran's claims is "necessary" 
pursuant to 38 U.S.C.A. § 5103A(d) (2010).  

Given the Veteran's aforementioned lay statements, he should be 
afforded a VA examination for tinnitus and Paget's disease.  
38 C.F.R. § 3.159(c)(4) (2010).  Prior to arranging for the 
Veteran to undergo further VA examination, the RO should obtain 
and associate with the claims folder all outstanding VA medical 
records and pertinent private records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Request authorization and full address 
information from the Veteran, and if 
provided, request all records of private 
medical treatment which are not currently 
associated with the Veteran's claims file.  
Request all outstanding records of VA 
inpatient and outpatient treatment records.  
Associate all records received with the 
claims file.  If the search for such 
records has negative results, notify the 
Veteran and include an explanation of the 
results of the search in the claims file.

2.  The RO should contact the NPRC 
(National Personnel Records Center) and 
request a search for any and all records, 
medical and personnel, if available, for 
the Veteran, in particular for his claimed 
six year period of active duty (between 
1968 and 1974).  Also request verification 
of periods of active duty for training 
(ACDUTRA) and/or inactive duty training 
(INACDUTRA). 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  The RO should also contact the Surgeon 
General, Department of the Army (ARPERCEN), 
for any information they may have regarding 
the Veteran.  Any information obtained is 
to be associated with the claims folder.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.
 
3.  Then, schedule the Veteran for a VA 
examination with the appropriate VA 
examiner(s) to determine the nature and 
etiology of tinnitus and Paget's disease.

The examiner(s) is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 degree 
of probability) that any currently 
diagnosed tinnitus and Paget's disease is  
related to the Veteran's military service 
or whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  In this regard, the examiner 
should consider the Veteran's statements 
regarding onset.  See Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

a)	A complete rationale should be 
provided for all opinions expressed in a 
typewritten report.  The Veteran's claims 
file should be made available to the 
examiner(s) and the examination report 
should indicate if the examiner(s) reviewed 
the Veteran's medical records.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If the examiner(s) finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity that this 
question is outside the scope for a medical 
professional conversant in VA practices.
 
4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the benefits sought are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


